October 8, 2009 Ruby Tuesday, Inc. 150 West Church Avenue Maryville, Tennessee 37801 Re:Registration Statement on Form S-8 relating to the Company’s 2003 Stock Incentive Plan Ladies and Gentlemen: We have acted as special counsel to Ruby Tuesday, Inc., a Georgia corporation (the “Company”), in connection with the Company’s Registration Statement on Form S-8 (the “Registration Statement”) filed by the Company on the date hereof with the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the "Securities Act"), relating to 2,800,000 shares of the Company’s common stock, par value $0.01 per share (the “Shares”), which may be issued pursuant to the Ruby Tuesday, Inc. 2003 Stock Incentive Plan, as amended (the “Plan”). In connection herewith, we have examined: the Plan; and the Registration Statement. We have also examined originals or copies, certified or otherwise identified to our satisfaction, of the Company’s Articles of Incorporation andthe Company’s Bylaws, each as currently in effect, and such other corporate records, agreements and instruments of the Company, statements and certificates of public officials and officers of the Company, and such other documents, records and instruments, and we have made such legal and factual inquiries, as we have deemed necessary or appropriate as a basis for us to render the opinions hereinafter expressed. In our examination of the foregoing, we have assumed the genuineness of all signatures, the legal competence and capacity of natural persons, the authenticity of documents submitted to us as originals and the conformity with authentic original documents of all documents submitted to us as copies. When relevant facts were not independently established, we have relied without independent investigation as to matters of fact upon statements of governmental officials and upon representations made in or pursuant to the certificates and statements of appropriate representatives of the Company and its subsidiaries. Based upon the foregoing and in reliance thereon and upon our review of applicable statutes and case law, and subject to the assumptions, comments, qualifications, limitations and exceptions set forth herein, it is our opinion that the Shares have been duly authorized and, after the Shares are issued and sold in accordance with the Plan, the Shares will be validly issued, fully paid and non-assessable. Ruby Tuesday, Inc.
